DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Duncan on March 19, 2021.
The application has been amended as follows: 
1. In claim 1 line 1 delete “adjusting a”
2. In claim 1 lines 10 and 13 delete “on” and insert detect within
3. In claim 1 line 17 delete “member” and insert member and said at least one metal element when being fed along said feeding direction
4. In claim 1 line 23 delete “said second” and insert said at least one second
5. In claim 7 line 3 delete “feed at” and insert feed and straighten at
6. In claim 7 lines 11 and 14 delete “on” and insert within
7. In claim 7 line 23 delete “being configured” and insert being further configured
8. In claim 11 line 1 delete “wherein” and insert further comprising
9. In claim 11 line 2 delete “is arranged on” and insert arranged within
10. In claim 12 line 3 delete “on” and insert within
11. In claim 13 delete “member between” and insert member is between
12. In claim 13 line 3 delete “member is” and insert member and is optical

14. In claim 14 line 3 delete “member, is” and insert member and is
Reasons for Allowance
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “said work surface being interposed between at least one of said at least one first detection member and said at least one second detection member and said at least one metal element when being fed along said feeding direction, at least one of said at least one first detection member and said at least one second detection member being protected by said work surface” in combination with the rest of the claimed limitations set forth in claim 1 and neither anticipates nor renders obvious “at least one of said at least one first detection member and said at least one second detection member being protected by said work surface” in combination with the rest of the claimed limitations sets forth in claim 7. Claims 1-19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725